Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application and Claims
This action is in reply to the application filed on 11/27/2018. 
Priority Applications filed on 5/27/2016 is acknowledged by the Examiner. 

Information Disclosure Statement filed on 11/27/2018, 3/6/2019, is acknowledged and considered by the Examiner.

This communication is the first action on the merits.

Claims 1, 3, 5-8, 13, 14, 19-22, 24 and 35-37 have been amended and claims 4, 9, 10, 12, 16, 18, 23, 25-34 and 38-44 have been cancelled.

Claims 1-3, 5-8, 11, 13-15, 17, 19-22, 24 and 35-37 is/are currently pending and have been examined.

Examiner recommends Applicant to schedule an interview with the Examiner to expedite the prosecution of the present application. 




Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8, 11, 13-15, 17, 19-22, 24 and 35-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 37) recite, “A method for a physical product manufacturing process, the method comprising: 
identifying a critical quality attribute (CQA) of a physical product manufactured by the process; 
identifying an acceptance criterion for the CQA for single and/or multiple units of the product manufactured by the process; and 
based on data collected for the CQA of a plurality of units of the product manufactured by the process, determining, by ..., a Probability of Acceptance (Pa) value that specifies the probability that the acceptance criterion for a future unit of the product will meet or cross, or will not meet or not cross, a threshold defined for the acceptance criterion.”

Claim 36 recite, “A method for a physical a product manufacturing process, the method comprising: 
identifying a critical quality attribute (CQA) of a physical product manufactured by the process; 
identifying a plurality of acceptance criteria for the CQA, wherein a first acceptance criterion of the plurality of acceptance criteria is dependent on a second acceptance criterion of the plurality of acceptance criteria; and 
based on at least the first and second acceptance criteria and on data collected for the CQA of a plurality of units of the product manufactured by the process, determining, by ..., a Probability of Acceptance (Pa) value that specifies the probability that the first acceptance criterion and/or the second acceptance criterion for a future unit of the product will meet or cross, or will not meet or not cross, a threshold defined for the respective first criterion and/or second criterion”


Analyzing under Step 2A, Prong 1:
The limitations regarding, …identifying a critical quality attribute (CQA) of a physical product manufactured by the process; identifying an acceptance criterion for the CQA for single and/or multiple units of the product manufactured by the process; ...identifying a plurality of acceptance criteria for the CQA, wherein a first acceptance criterion of the plurality of acceptance criteria is dependent on a second acceptance criterion of the plurality of acceptance criteria; and based on data collected for the CQA of a plurality of units of the product manufactured by the process, determining, by ..., a Probability of Acceptance (Pa) value that specifies the probability that the acceptance criterion for a future unit of the product will meet or cross, or will not meet or not cross, a threshold defined for the acceptance criterion..., under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, ...identifying a critical quality attribute (CQA) of a physical product manufactured by the process; identifying an acceptance criterion for the CQA for single and/or multiple units of the product manufactured by the process; ...identifying a plurality of acceptance criteria for the CQA, wherein a first acceptance criterion of the plurality of acceptance criteria is dependent on a second acceptance criterion of the plurality of acceptance criteria; and based on data collected for the CQA of a plurality of units of the product manufactured by the process, determining, by ..., a Probability of Acceptance (Pa) value that specifies the probability that the acceptance criterion for a future unit of the product will meet or cross, or will not meet or not cross, a threshold defined for the acceptance criterion...; therefore, the claims are directed to a mental process. 

Further, ...…identifying a critical quality attribute (CQA) of a physical product manufactured by the process; identifying an acceptance criterion for the CQA for single and/or multiple units of the product manufactured by the process; ...identifying a plurality of acceptance criteria for the CQA, wherein a first acceptance criterion of the plurality of acceptance criteria is dependent on a second acceptance criterion of the plurality of acceptance criteria; and based on data collected for the CQA of a plurality of units of the product manufactured by the process, determining, by ..., a Probability of Acceptance (Pa) value that specifies the probability that the acceptance criterion for a future unit of the product will meet or cross, or will not meet or not cross, a threshold defined for the acceptance criterion......, under the broadest reasonable interpretation, is fundamental economic principles or practices (including hedging, insurance, mitigating risk) and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), therefore it is managing personal behavior or relationships or interactions between people. Thus, the claims are directed to certain methods of organizing human activity. 

Even further, ...based on data collected for the CQA of a plurality of units of the product manufactured by the process, determining, by ..., a Probability of Acceptance (Pa) value that specifies the probability that the acceptance criterion for a future unit of the product will meet or cross, or will not meet or not cross, a threshold defined for the acceptance criterion..., is mathematical concepts. 

Accordingly, the claims are directed to a mental process, certain methods of organizing human activities and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 36, 37: a hardware computer processor, A computer program product comprising a non-transitory computer readable storage medium comprising computer-readable program code embodied therewith, the computer:readable program code, when executed by a computer system, configured to cause the computer system to

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure, as required by the Berkheimer Memo,  in at least 
[00373] In an embodiment, there is provided a computer program product comprising a non- transitory computer readable storage medium comprising computer-readable program code embodied therewith, the computer readable program code comprising computer readable program code configured to perform a method as described herein,
 [00374] Figure 17 is a block diagram that illustrates a computer system 100 which can assist in implementing the methods and flows disclosed herein. Computer system 100 includes a bus 102 or other communication mechanism for communicating information, and a processor 104 (or multiple processors 104 and 105) coupled with bus 102 for processing information. Computer system 100 also includes a main memory 106, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 102 for storing information and instructions to be executed by processor 104. Main memory 106 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 104. In an embodiment, computer system 100 further includes a read only memory (ROM) 108 or other static storage device coupled to bus 102 for storing static information and instructions for processor 104. In an embodiment, a storage device 110, such as a magnetic disk or optical disk, is provided and coupled to bus 102 for storing information and instructions. 
[00375]  In an embodiment, computer system 100 is coupled via bus 102 to a display 112, such as a cathode ray tube (CRT) or flat panel or touch panel display for displaying information to a computer user. In an embodiment, an input device 114, including alphanumeric and other keys, is coupled to bus 102 for communicating information and command selections to processor 104. Another type of user input device is cursor control 116, such as a mouse, a trackball, or cursor direction keys for communicating direction information and command selections to processor 104 and for controlling cursor movement on display 112. This input device typically has two degrees of freedom in two axes, a first axis (e.g., x) and a second axis (e.g., y), that allows the device to specify positions in a plane. In an embodiment, a touch panel (screen) display may also be used as an input device. In an embodiment, an audio recorder may be used as an input device to receive audio signals, e.g., from a user. 
[00376] According to an embodiment, portions of a method described herein may be performed by computer system 100 in response to processor 104 executing one or more sequences of one or more instructions contained in main memory 106. Such instructions may be read into main memory 106 from another computer-readable medium, such as storage device 110. Execution of the sequences of instructions contained in main memory 106 causes processor 104 to perform the process steps described herein. One or more processors in a multi-processing arrangement may also be employed to execute the sequences of instructions contained in main memory 106. In an embodiment, hard-wired circuitry may be used in place of or in combination with software instructions. Thus, the description herein is not limited to any specific combination of hardware circuitry and software. 
[00377] Various forms of computer readable media may be involved in carrying one or more sequences of one or more instructions to processor 104 for execution. For example, the instructions may initially be borne on a magnetic disk of a remote computer. The remote computer can load the instructions into its dynamic memory and send the instructions over a communications line, such as a telephone line using a modem. The computer system 100 can receive the data on the line and to convert the data to a signal. Bus 102 can receive the data carried in the signal and carry the data to main memory 106, from which processor 104 retrieves and executes the instructions. The instructions received by main memory 106 may optionally be stored on storage device 110 either before or after execution by processor 104. 
[00378]  In an embodiment, computer system 100 includes a communication interface 118 coupled to bus-102. Communication interface 118 provides a two-way data communication coupling to a network link 120 that is connected to a local network 122. For example, communication interface 118 may be an integrated services digital network (ISDN) card or a modem to provide a data communication connection to a corresponding type of telephone line. As another example, communication interface 118 may be a local area network (LAN) card to provide a data communication connection to a compatible LAN. Wireless links may also be implemented. In any such implementation, communication interface 118 sends and receives electrical, electromagnetic or optical signals that carry digital data streams representing various types of information. 
[00379]  Network link 120 typically provides data communication through one or more networks to other data devices. For example, network link 120 may provide a connection through local network 122 to a host computer 124 or to data equipment operated by an Internet Service Provider (ISP) 126. ISP 126 in turn provides data communication services through the worldwide packet data communication network, now commonly referred to as the "Internet" 128. Local network 122 and Internet 128 both use electrical, electromagnetic or optical signals that carry digital data streams. The signals through the various networks and the signals on network link 120 and through communication interface 118, which carry the digital data to and from computer system 100, are example forms of carrier waves transporting the information. 
[00380] Computer system 100 can send messages and receive data, including program code, through the network(s), network link 120, and communication interface 118. In the Internet example, a server 130 might transmit a requested code for an application program through Internet 128, ISP 126, local network 122 and communication interface 118. One such downloaded application may provide for the illumination optimization of the embodiment, for example. The received code may be executed by processor 104 as it is received, and/or stored in storage device 110, or other non-volatile storage for later execution. In this manner, computer system 100 may obtain application code in the form of a carrier wave. 
[00381] It will be appreciated by one skilled in the art, aspects of the present disclosure may be illustrated and described herein in any of a number of patentable classes or context including any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof. Accordingly, aspects of the present disclosure may be implemented entirely hardware, entirely software (including firmware, resident software, micro- code, etc.) or combining software and hardware implementation that may all generally be referred to herein as a "circuit," "module," "component," or "system." Furthermore, aspects of the present disclosure may take the form of a computer program product embodied in one or more computer readable media having computer readable program code embodied thereon. 
[00382] Embodiments of the disclosure may be implemented in hardware, firmware, software, or any combination thereof. Embodiments of the disclosure may also be implemented as instructions stored on a computer-readable medium, which may be read and executed by one or more processors. A computer-readable medium may include any mechanism that stores or transmits information in a form readable by a machine (e.g., a computing device). A computer-readable medium may be any medium that participates in providing instructions to processor 104 for execution. Any combination of one or more computer readable media may be utilized. 
[00383] The computer readable media may be a computer readable signal medium or a computer readable storage medium. A computer readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. More specific examples (a non-exhaustive list) of the computer readable storage medium would include the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read- only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), any memory chip or cartridge, an appropriate optical fiber with a repeater, coaxial cables, copper wire, fiber optics, a portable compact disc read-only memory (CDROM), an optical storage device, a magnetic storage device, or any suitable combination of the foregoing. In the context of this document, a computer readable storage medium may be any tangible or non- transitory medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device. 
[00384] A computer readable signal medium may include a propagated data signal with computer readable program code embodied therein, for example, in baseband or as part of a carrier wave. Such a propagated signal may take any of a variety of forms, including, but not limited to, electro-magnetic, acoustic, optical, or any suitable combination thereof. A computer readable signal medium may be any computer readable medium that is not a computer readable storage medium and that can communicate, propagate, or transport a program for use by or in connection with an instruction execution system, apparatus, or device. Program code embodied on a computer readable signal medium may be transmitted using any appropriate medium, including but not limited to wireless, wireline, optical fiber cable, RF, etc., or any suitable combination of the foregoing. 
[00385] Computer program code for carrying out operations for aspects of the present disclosure may be written in any combination of one or more programming languages, including an object oriented programming language such as Java, Scala, Smalltalk, Eiffel, JADE, Emerald, C++, C#, VB. NET, Python or the like, conventional procedural programming languages, such as the "C" programming language, Visual Basic, Fortran 2003, Perl, COBOL 2002, PHP, ABAP, dynamic programming languages such as Python, Ruby and Groovy, or other programming languages. The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider) or in a cloud computing environment or offered as a service such as a Software as a Service (SaaS). 
[00386] Aspects of the present disclosure are described herein with reference to flowchart illustrations and/or block diagrams of methods, apparatuses (systems) and computer program products according to embodiments of the disclosure. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable instruction execution apparatus, create a mechanism for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. 
[00387] These computer program instructions may also be stored in a computer readable medium that when executed can direct a computer, other programmable data processing apparatus, or other devices to function in a particular manner, such that the instructions when stored in the computer readable medium produce an article of manufacture including instructions which when executed, cause a computer to implement the function/act specified in the flowchart and/or block diagram block or blocks. The computer program instructions may also be loaded onto a computer, other programmable instruction execution apparatus, or other devices to cause a series of operational steps to be performed on the computer, other programmable apparatuses or other devices to produce a computer implemented process such that the instructions which execute on the computer or other programmable apparatus provide processes for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. 

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-3, 5-8, 11, 13-15, 17, 19-22, 24 and 35-37 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.










Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 11, 14, 15, 17, 19, 22, 24, 35, 36, 37 is/are rejected under 35 U.S.C. 102 as being unpatentable by US Patent Publication to US20130218529A1 to Vikström, (hereinafter referred to as “Vikström”).

As per Claim 1, Vikström teaches: (Currently Amended) A method for a physical product manufacturing process, the method comprising: 
identifying a critical quality attribute (CQA) of a physical product manufactured by the process; (in at least [0050] Step 202 involves receiving data (e.g., via the processor 108). The data includes data for one or more input factors for a manufacturing or industrial process, one or more output responses for the process, and criteria.  [0100] calculating a PDSE, a tablet manufacturing PDSE is made (e.g., in the pharmaceutical industry) for a mixture design. In this example, there are three input factors (e.g., constituents) cellulose, lactose, and phosphate. For purposes of this example, the three input factors are varied according to a modified simplex centroid mixture design (a type of constrained mixture design) to produce tablets.
identifying an acceptance criterion for the CQA for single and/or multiple units of the product manufactured by the process; and (in at least [0057] The target range for an output response, which begins at a lower output response value and ends at an upper output response value, defines a range of acceptable output response values for the output response. [0059] The initial design space can consist of the volume created by those grid points whose total DPMO values are below a predetermined threshold, which indicates an acceptable risk level. For example, the initial design space volume can include only those grid points with DPMO values less than 10,000, which allows for 1% (10,000/1,000,000=0.01 or 1%) of the predicted output response values to fall outside of the desired range and still be considered acceptable performance.)
based on data collected for the CQA of a plurality of units of the product manufactured by the process, determining, by a hardware computer processor, a Probability of Acceptance (Pa) value that specifies the probability that the acceptance criterion for a future unit of the product will meet or cross, or will not meet or not cross, a threshold defined for the acceptance criterion. (in at least [0057] the design space estimate module 104 can perform Monte Carlo simulations at each grid point to determine a defects-per-million opportunity (DPMO) for each of the one or more output responses. The DPMO is the number of calculated output response values that are outside of a target range for a particular output response divided by the total number of output response values determined for the output response. [0062] determine these optimal values can take into consideration not only uncertainties in the underlying mathematical models used to determine the output response values (e.g., uncertainties in the Monte Carlos simulations), but also acceptable probability of failure requirements in the output responses. Furthermore, these methods can be used independent of the number output responses and/or the number of input factors defined for the design space. [0066] The Monte Carlo simulations are run and the predicted output response values are compared against the DPMO to determine whether the selected first range of values is acceptable. For example, a DPMO of 50,000 hits outside the limits for a particular output response is 50,000/1,000,000=0.05 or 5%, which allows for 5% of the predicted output response values to fall outside of the specification limit range and still be considered acceptable performance. [0100] The criteria for the release output response include a minimum output response value of 300 and a target output response value of 350. The PDSE informs the user how the three input factors influence the release of the active substance.)

As per Claim 2, Vikström teaches: (Original) The method of claim 1, further comprising 
modifying the product manufacturing process based on the Probability of Acceptance (Pa) value.  (in at least [0005] several hundred variables are dynamic (e.g., changing in time during the manufacturing process or between manufacturing processes). The dynamic variables (e.g., gas flow, gas pressure, delivered power, current, voltage, and temperature) change based on various operating factors (e.g., a specific processing recipe, the particular step or series of steps in the overall sequence of processing steps, errors and faults that occur during the manufacturing process or changes (e.g., referred to as “drift”) in parameter values based on use of a particular tool or chamber). [0095] A user can adjust the settings for calculating the PDSE. In some embodiments, the design space estimate module 104 allows a user to adjust the outer bounds for the combined largest region of variability 516 for one or more input factors. After a user adjusts the outer bounds of one or more combined largest regions of variability 516, the design space estimate module 104 recalculates the combined largest regions of variability 516 for the remaining input factors. For example, if a user limits a combined largest region of variability 516 to values within the calculated low and high values of the combined largest region of variability (e.g., by clicking on the end of a displayed combined largest region of variability 516 and sliding the mouse to the left or right), the remaining combined largest regions of variability 516 is expanded due to the constraint placed on the modified input factor. A user adjusts an input factor, for example, if the role displayed in the role column 502F is set to “Free.” For example, a user limits the variability of the combined largest region of variability 516 for the air input factor to +/−10 kg/h (251 kg/h-271 kg/h), which is within the low value of 250.88 kg/h and the high value 271.12 kg/h of the combined largest region of variability 516 for the air input factor row 506A. The design space estimate module 104 can expand the combined largest regions of variability 516 for the NOx and soot input factors due to the limits placed on the air input factor. The user can set the predetermined performance metric (e.g., the DPMO) for either an individual response or all responses simultaneously.)

As per Claim 3, Vikström teaches:  (Currently Amended) The method of claim 2, further comprising 
modifying physical equipment or a physical test method.   (in at least [0095] A user can adjust the settings for calculating the PDSE. In some embodiments, the design space estimate module 104 allows a user to adjust the outer bounds for the combined largest region of variability 516 for one or more input factors. After a user adjusts the outer bounds of one or more combined largest regions of variability 516, the design space estimate module 104 recalculates the combined largest regions of variability 516 for the remaining input factors. For example, if a user limits a combined largest region of variability 516 to values within the calculated low and high values of the combined largest region of variability (e.g., by clicking on the end of a displayed combined largest region of variability 516 and sliding the mouse to the left or right), the remaining combined largest regions of variability 516 is expanded due to the constraint placed on the modified input factor. A user adjusts an input factor, for example, if the role displayed in the role column 502F is set to “Free.” For example, a user limits the variability of the combined largest region of variability 516 for the air input factor to +/−10 kg/h (251 kg/h-271 kg/h), which is within the low value of 250.88 kg/h and the high value 271.12 kg/h of the combined largest region of variability 516 for the air input factor row 506A. The design space estimate module 104 can expand the combined largest regions of variability 516 for the NOx and soot input factors due to the limits placed on the air input factor. The user can set the predetermined performance metric (e.g., the DPMO) for either an individual response or all responses simultaneously.)




As per Claim 7, Vikström teaches:  (Currently Amended) The method of claim 1, further comprising 
determining an expected range for the acceptance criterion for the CQA.  (in at least [0082] The design space estimate module 104 (or a user) estimates how the input factors effect the output responses by developing mathematical functions of the relation between the input factor settings (X) and the output response (Y), y=f(x). Each mathematical function is the expected output response as a function of the different input factors. This is performed, for example, with a design of experiments protocol. In this example, a classical series of experiments (using Central Composite Design (CCD)) with 17 experiments was performed. From those experiments, three different models, one for each response Y, were calculated (e.g., via multiple linear regression (MLR)). Tables 1-3 below show three exemplary linear regression models for each response.)


As per Claim 8, Vikström teaches:  (Currently Amended) The method of claim 1, 
wherein the acceptance criterion is a single-stage acceptance criterion for the CQA,  (in at least [0066] the first performance metric is a DPMO criterion. The Monte Carlo simulations are run and the predicted output response values are compared against the DPMO to determine whether the selected first range of values is acceptable. For example, a DPMO of 50,000 hits outside the limits for a particular output response is 50,000/1,000,000=0.05 or 5%, which allows for 5% of the predicted output response values to fall outside of the specification limit range and still be considered acceptable performance.)


As per Claim 11, Vikström teaches: (Original) The method of claim 8, 
wherein a single-stage acceptance criterion is applied to multiple test results. (in at least [0063] the optimal value can be calculated for each input factor to give a predicted output response that is the smallest distance to the target response criterion for each of the output response. FIG. 3C illustrates the application of method 230 of FIG. 3B on an exemplary two-dimensional grid. As shown, this grid has 8×13 or 104 grid points, where each grid point is represented by a square. Grid 240A shows the state of the grid after step 232 of FIG. 3B is applied. The black squares 242 in the grid represent good points with a value of 0 that are inside of the initial design space. The gray squares 244 represent bad points with a value of 1 that are outside of the initial design space. Grid 240B shows the state of the grid after step 234 is applied, according to which 1 is added to all bad points and those points neighboring each bad point. As shown, the gray boxes 244 now have a value of 2 because they are outside of the initial design space. The white boxes 246 all have a value of 1 because each is neighboring at least one point outside of the initial design space. The black boxes 242 still have a value of 0. Because there are 0-valued points remaining, as determined by step 236, step 234 is repeated, thereby generating the state 240C. Step 236 can be repeated until no 0-valued point remains, as shown by the state 240D, which includes five white boxes 242, each with a value of 1. These white boxes 242 represent points in the grid that are farthest away from the boundary of the initial design space. In some embodiments, one of these points is selected as the optimal starting point for performing subsequent calculations.)


As per Claim 14, Vikström teaches:  (Currently Amended) The method of claim 1, 
wherein the acceptance criterion comprises, or is derived using, multi-stage acceptance criteria.  (in at least [0063] the optimal value can be calculated for each input factor to give a predicted output response that is the smallest distance to the target response criterion for each of the output response. FIG. 3C illustrates the application of method 230 of FIG. 3B on an exemplary two-dimensional grid. As shown, this grid has 8×13 or 104 grid points, where each grid point is represented by a square. Grid 240A shows the state of the grid after step 232 of FIG. 3B is applied. The black squares 242 in the grid represent good points with a value of 0 that are inside of the initial design space. The gray squares 244 represent bad points with a value of 1 that are outside of the initial design space. Grid 240B shows the state of the grid after step 234 is applied, according to which 1 is added to all bad points and those points neighboring each bad point. As shown, the gray boxes 244 now have a value of 2 because they are outside of the initial design space. The white boxes 246 all have a value of 1 because each is neighboring at least one point outside of the initial design space. The black boxes 242 still have a value of 0. Because there are 0-valued points remaining, as determined by step 236, step 234 is repeated, thereby generating the state 240C. Step 236 can be repeated until no 0-valued point remains, as shown by the state 240D, which includes five white boxes 242, each with a value of 1. These white boxes 242 represent points in the grid that are farthest away from the boundary of the initial design space. In some embodiments, one of these points is selected as the optimal starting point for performing subsequent calculations.)


As per Claim 15, Vikström teaches:  (Original) The method of claim 14, 
wherein the multi-stage acceptance criterion is applied to a single test result.  (in at least [0063] the optimal value can be calculated for each input factor to give a predicted output response that is the smallest distance to the target response criterion for each of the output response. FIG. 3C illustrates the application of method 230 of FIG. 3B on an exemplary two-dimensional grid. As shown, this grid has 8×13 or 104 grid points, where each grid point is represented by a square. Grid 240A shows the state of the grid after step 232 of FIG. 3B is applied. The black squares 242 in the grid represent good points with a value of 0 that are inside of the initial design space. The gray squares 244 represent bad points with a value of 1 that are outside of the initial design space. Grid 240B shows the state of the grid after step 234 is applied, according to which 1 is added to all bad points and those points neighboring each bad point. As shown, the gray boxes 244 now have a value of 2 because they are outside of the initial design space. The white boxes 246 all have a value of 1 because each is neighboring at least one point outside of the initial design space. The black boxes 242 still have a value of 0. Because there are 0-valued points remaining, as determined by step 236, step 234 is repeated, thereby generating the state 240C. Step 236 can be repeated until no 0-valued point remains, as shown by the state 240D, which includes five white boxes 242, each with a value of 1. These white boxes 242 represent points in the grid that are farthest away from the boundary of the initial design space. In some embodiments, one of these points is selected as the optimal starting point for performing subsequent calculations.)


As per Claim 17, Vikström teaches:  (Original) The method of claim 14, 
wherein the multi-stage acceptance criterion is applied to multiple test results.  (in at least [0063] the optimal value can be calculated for each input factor to give a predicted output response that is the smallest distance to the target response criterion for each of the output response. FIG. 3C illustrates the application of method 230 of FIG. 3B on an exemplary two-dimensional grid. As shown, this grid has 8×13 or 104 grid points, where each grid point is represented by a square. Grid 240A shows the state of the grid after step 232 of FIG. 3B is applied. The black squares 242 in the grid represent good points with a value of 0 that are inside of the initial design space. The gray squares 244 represent bad points with a value of 1 that are outside of the initial design space. Grid 240B shows the state of the grid after step 234 is applied, according to which 1 is added to all bad points and those points neighboring each bad point. As shown, the gray boxes 244 now have a value of 2 because they are outside of the initial design space. The white boxes 246 all have a value of 1 because each is neighboring at least one point outside of the initial design space. The black boxes 242 still have a value of 0. Because there are 0-valued points remaining, as determined by step 236, step 234 is repeated, thereby generating the state 240C. Step 236 can be repeated until no 0-valued point remains, as shown by the state 240D, which includes five white boxes 242, each with a value of 1. These white boxes 242 represent points in the grid that are farthest away from the boundary of the initial design space. In some embodiments, one of these points is selected as the optimal starting point for performing subsequent calculations.)


As per Claim 19, Vikström teaches:  (Currently Amended) The method of claim 14, 
wherein the CQA comprises content uniformity. (in at least [0054] user set criteria on input factors and/or output responses (e.g., user defined limits on specific input factors, user defined input factor distributions), technical constraints (e.g., for mixture designs, the sum of all input factors should always equal one))


As per Claim 22, Vikström teaches:  (Currently Amended) The method of claim 14, further comprising 
running a statistical simulation of the product manufacturing process and determining a Probability of Acceptance (Pa) value for a CQA with the multi-stage acceptance criterion based on data from the simulation.  (in at least [0065] step 302, the design space estimate module 104 sets the first range to a percentage (e.g., 75%) of the largest region of variability for each input factor. This can be a percentage variation from the estimated optimal value of each input factor. With respect to step 304, the design space estimate module 104 performs Monte Carlo simulations with a number of samples specified by the user (e.g., a setting stored in the database 110). [0066] the first performance metric is a DPMO criterion. The Monte Carlo simulations are run and the predicted output response values are compared against the DPMO to determine whether the selected first range of values is acceptable. For example, a DPMO of 50,000 hits outside the limits for a particular output response is 50,000/1,000,000=0.05 or 5%, which allows for 5% of the predicted output response values to fall outside of the specification limit range and still be considered acceptable performance.)


As per Claim 24, Vikström teaches: (Currently Amended) The method of claim 1, further comprising 
determining whether the data collected has a normal or non-normal distribution, and determining the Probability of Acceptance (Pa) value using data that has a normal distribution.  (in at least [0094] The design space estimate module 104 searches for the PDSE from the estimated optimal values 512 for each input factor (e.g., via steps 204 through 210 of FIG. 2). The search for the largest regions of variability is performed stepwise based on each input factor's sensitivity towards the output response profile, which is displayed as the individual largest region of variability 514 for each input factor. The calculated combined largest region of variability 516 of the PDSE for each input factor is displayed in display 500. In some embodiments, the combined largest region of variability 516 displayed is the 95% region of a normal distribution for each input factor. A user can adjust how the combined largest region of variability 516 is displayed (e.g., changing the percentage of the region and/or the type of distribution). The calculations (e.g., monte carlo simulations) generate the predicted response profile 504G displayed for each output response.)


As per Claim 35, Vikström teaches:  (Currently Amended) The method of claim 1, 
wherein the Probability of Acceptance (Pa) value is used to determine the need for additional testing.(in at least [0072] At step 358, the design space estimate module 104 determines if the second performance metric is below the predetermined performance metric. If the second performance metric is below the predetermined performance metric, the method 300 proceeds to step 328 of FIG. 4B. If the second performance metric is not below the predetermined performance metric, the method proceeds to step 360. At step 360, the design space estimate module 104 sets a third range of input values equal to the last valid range of input values (the last range of input values that was associated with a performance metric below the predetermined performance metric). At step 362, the design space estimate module 104 reduces the step value by a predetermined percentage. The method 300 continues to box 328 of FIG. 4B, selecting a fourth range of the input values by expanding the third range of input values based on the step size)



As per Claim 36, Vikström teaches:  (Currently Amended) A method for a physical product manufacturing process, the method comprising: 
identifying a critical quality attribute (CQA) of a physical product manufactured by the process; (in at least [0050] Step 202 involves receiving data (e.g., via the processor 108). The data includes data for one or more input factors for a manufacturing or industrial process, one or more output responses for the process, and criteria.  [0100] calculating a PDSE, a tablet manufacturing PDSE is made (e.g., in the pharmaceutical industry) for a mixture design. In this example, there are three input factors (e.g., constituents) cellulose, lactose, and phosphate. For purposes of this example, the three input factors are varied according to a modified simplex centroid mixture design (a type of constrained mixture design) to produce tablets.)
identifying a plurality of acceptance criteria for the CQA, wherein a first acceptance criterion of the plurality of acceptance criteria is dependent on a second acceptance criterion of the plurality of acceptance criteria; and (in at least [0057] The target range for an output response, which begins at a lower output response value and ends at an upper output response value, defines a range of acceptable output response values for the output response. [0059] The initial design space can consist of the volume created by those grid points whose total DPMO values are below a predetermined threshold, which indicates an acceptable risk level. For example, the initial design space volume can include only those grid points with DPMO values less than 10,000, which allows for 1% (10,000/1,000,000=0.01 or 1%) of the predicted output response values to fall outside of the desired range and still be considered acceptable performance. [0064] FIG. 4A is a flow chart illustrating a method 300 for computing a calculated range of input values, according to an illustrative embodiment of the invention. At step 302, the design space estimate module 104 (e.g., using the processor 108) selects a first range of input values for each of the one or more input factors based on the estimated optimal values for the input factors. At step 304, the design space estimate module 104 predicts values of the one or more output responses based on the first range of input values to determine a first performance metric for each of the one or more output responses. At step 306, the design space estimate module 104 creates the calculated range of input values for each of the one or more input factors by adjusting the first range of input values based on a comparison of the first performance metric and a predetermined performance metric. [0068] FIG. 4B, which is a flow chart illustrating a portion of the method 300 for a stepwise region expansion for computing the calculated range of input values, according to an illustrative embodiment of the invention. At step 322, the first performance metric is compared to the predetermined performance metric. If the first performance metric is above the predetermined metric, the method 300 proceeds to step 324. At step 324, the design space estimate module 104 select a second range of input values by reducing the first range of input values by a predetermined percentage. For example, if the DPMO is larger than the specified DMPO limit, the first range is divided by two. After selecting the second range of input values, method 300 proceeds to step 304 of FIG. 4A. [0071] FIG. 4C, which is a flow chart illustrating a portion of the method 300 of FIG. 4A for a stepwise region expansion for computing a calculated range of input values, according to an illustrative embodiment of the invention. At step 352, the design space estimate module 104 determines whether the second performance metric equal the predetermined metric. If the second performance metric equals the predetermined metric, the method 300 proceeds to step 354. At step 354, the design space estimate module 104 sets the calculated range of input values to the second range of input values.)
based on at least the first and second acceptance criteria and on data collected for the CQA of a plurality of units of the product manufactured by the process, determining, by a hardware computer processor, a Probability of Acceptance (Pa) value that specifies the probability that the first acceptance criterion and/or the second acceptance criterion for a future unit of the product will meet or cross, or will not meet or not cross, a threshold defined for the respective first criterion and/or second criterion. (in at least [0057] the design space estimate module 104 can perform Monte Carlo simulations at each grid point to determine a defects-per-million opportunity (DPMO) for each of the one or more output responses. The DPMO is the number of calculated output response values that are outside of a target range for a particular output response divided by the total number of output response values determined for the output response. [0062] determine these optimal values can take into consideration not only uncertainties in the underlying mathematical models used to determine the output response values (e.g., uncertainties in the Monte Carlos simulations), but also acceptable probability of failure requirements in the output responses. Furthermore, these methods can be used independent of the number output responses and/or the number of input factors defined for the design space. [0066] The Monte Carlo simulations are run and the predicted output response values are compared against the DPMO to determine whether the selected first range of values is acceptable. For example, a DPMO of 50,000 hits outside the limits for a particular output response is 50,000/1,000,000=0.05 or 5%, which allows for 5% of the predicted output response values to fall outside of the specification limit range and still be considered acceptable performance. [0100] The criteria for the release output response include a minimum output response value of 300 and a target output response value of 350. The PDSE informs the user how the three input factors influence the release of the active substance.)


As per Claim 37 for A computer program product (see at least Vikström [0112]), substantially recite the subject matter of Claim 1 and are rejected based on the same reasoning and rationale.


Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20130218529A1 to Vikström, (hereinafter referred to as “Vikström”) in view of US Patent Publication to US20170356885A1 to Borsje, (hereinafter referred to as “Borsje”)

As per Claim 5, Vikström teaches: (Currently Amended) The method of claim 1, further comprising 
... using the product manufacturing process provided the Probability of Acceptance (Pa) value meets or crosses a threshold. (in at least [0101] FIG. 6E is a diagram illustrating a graphical display 700 for displaying an automated predictive design space estimate, according to an illustrative embodiment of the invention. The graphical display 700 displays the PDSE for the tablet manufacturing example. Graphical display 700 includes an input factor table 702 and an output response table 704. The input factor table 702 includes eight columns, the input factor column 702A, the low column 702B, the optimum column 702C, the high column 702D, the standard deviation column 702E, the role column 702F, the distribution column 702G, and the estimated acceptable range column 702H. The input factor column 702A displays the input factors for the PDSE. The low column 702B displays a value for each input factor that is the lowest input factor value of the combined largest region of variability. The optimum column 702C displays a value for each input factor that is the estimated optimal value for each input factor. The high column 702D displays a value for each input factor that is the highest input factor value of the combined largest region of variability. The standard deviation column 702E lists the standard deviation for the input factors in the PDSE. The role column 702F displays the role of the input factor (locked or free). The distribution column 702G displays the distribution of the model. The input factor table 702 includes a row for each input factor cellulose 706A, lactose 706B and phosphate 706C, collectively input factor rows 706, which are listed in input factor column 702A. The estimated acceptable range column 502H includes a graph 708A, 708B and 708C for each input factor row 706A, 706B and 706C, respectively (collectively, graphs 708).) 
Although implied, Vikström does not expressly disclose the following limitations, which however, are taught by Borsje,
manufacturing additional units of the product using the product manufacturing process provided the Probability of Acceptance (Pa) value meets or crosses a threshold (in at least [0103] the continuous process of manufacturing of the present invention utilizes high throughput testing (HTT) HPLC methods to validate samples. High throughput testing HPLC methods achieve 24 hour sample turnaround time for at least 300 samples by improving sample preparation techniques, emphasizing generic analysis methods, using well defined sample workflows, and automating data processing.)



At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Vikström by, … utilizes a high throughput testing (HTT) method of high performance liquid chromatography (HPLC) to validate samples of pharmaceutical compositions...conducting high throughput HPLC comprising a) dropping containers, such as a vials, of pre-weighed samples into plastic bottles, such as HDPE bottles; b) adding solution to each set of container and bottle via a bottle top dispenser; c) shaking each set of plastic bottle, container, and solution until sample is dissolved; d) centrifuging each set of plastic bottle, container, and solution; e) loading an aliquot of supernatant from the centrifuge step onto an HPLC column; and f) running the column with a mobile phase....The continuous process described above in one embodiment is enhanced by PAT techniques as described in Table 1. There are 6 PAT positions each of which includes a manual sampling port. In process samples can be obtained for investigational reasons, as needed, and also for PAT model maintenance, transfer, and validation. The PAT systems may be used for real time release testing (RTRT) and may also be employed for in process controls (IPC) and feedback/feed-forward control...There is a high probability of detecting non-conforming material. For example, if model classification criterion is set at a minimum of 95% confidence and 800 tablets are tested during batch manufacture, 40 hour run with a sampling rate of 1 tablet every 3 minutes equals 800 tablets. Then, probability of passing a non-conforming batch is extremely low: <(0.05)n-, where n=# of samples, therefore the probability is <1.5×10−1041. Probability of not detecting non-conforming tablets resulting from a short term event (≧3 minutes) is as follows: 1 tablet (3 min event)→<0.05 (probability of detection >0.95); 2 tablets (6 minute event)→<0.0025 (probability of detection >0.9975)...., as taught by Borsje, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Vikström with the motivation of, …improved sample preparation techniques comprise adding the entire vial of a sample to a wide mouth disposable bottle, adding diluent, shaking overnight, and centrifuging ....a process of conducting high throughput testing (HTT) high performance liquid chromatography (HPLC) useful for testing large amounts of samples quickly and accurately...HTT HPLC is useful for developing process analytical techniques (PAT) for continuous manufacturing of pharmaceutical compositions...preparing drugs in a continuous and controlled manner as opposed to the more traditional batch preparations....PAT must be developed that accurately monitor properties of the pharmaceutical compositions without interrupting the continuity of the processes. PAT, however, are spectroscopic in nature and must be correlated to references to be of any use. This correlation to references requires running many samples in a timely fashion using HTT HPLC technique...improves overall therapy, reduces or avoids symptoms or causes of disease or disorder, or enhances the therapeutic efficacy of another therapeutic agent....High throughput testing HPLC methods achieve 24 hour sample turnaround time for at least 300 samples by improving sample preparation techniques, emphasizing generic analysis methods, using well defined sample workflows, and automating data processing.... improved sample preparation techniques comprise using wide mouth disposable bottles. In another embodiment, improved sample preparation techniques comprise adding the entire vial of a sample to a disposable bottle, adding diluent, shaking overnight, and centrifuging.....analysis improvements include leveraged standard stability and utilizing injection overlap...., as recited in Borsje.


As per Claim 6, Vikström teaches: (Currently Amended) The method of claim 1, further comprising 
... provided the Probability of Acceptance (Pa) value meets or crosses a threshold. (in at least [0101] FIG. 6E is a diagram illustrating a graphical display 700 for displaying an automated predictive design space estimate, according to an illustrative embodiment of the invention. The graphical display 700 displays the PDSE for the tablet manufacturing example. Graphical display 700 includes an input factor table 702 and an output response table 704. The input factor table 702 includes eight columns, the input factor column 702A, the low column 702B, the optimum column 702C, the high column 702D, the standard deviation column 702E, the role column 702F, the distribution column 702G, and the estimated acceptable range column 702H. The input factor column 702A displays the input factors for the PDSE. The low column 702B displays a value for each input factor that is the lowest input factor value of the combined largest region of variability. The optimum column 702C displays a value for each input factor that is the estimated optimal value for each input factor. The high column 702D displays a value for each input factor that is the highest input factor value of the combined largest region of variability. The standard deviation column 702E lists the standard deviation for the input factors in the PDSE. The role column 702F displays the role of the input factor (locked or free). The distribution column 702G displays the distribution of the model. The input factor table 702 includes a row for each input factor cellulose 706A, lactose 706B and phosphate 706C, collectively input factor rows 706, which are listed in input factor column 702A. The estimated acceptable range column 502H includes a graph 708A, 708B and 708C for each input factor row 706A, 706B and 706C, respectively (collectively, graphs 708).)

Although implied, Vikström does not expressly disclose the following limitations, which however, are taught by Borsje,
designating units of the product manufactured by the product manufacturing process for sale or consumption provided the Probability of Acceptance (Pa) value meets or crosses a threshold. (in at least [0094] Tablets may be film coated using the innovative Omega film coater, which is part of the DLR system. This coater enables fast film coating of sub-batches of 1 to 4 kg to allow continuous manufacturing.  [0100]  a high probability of detecting non-conforming material. For example, if model classification criterion is set at a minimum of 95% confidence and 800 tablets are tested during batch manufacture, 40 hour run with a sampling rate of 1 tablet every 3 minutes equals 800 tablets. Then, probability of passing a non-conforming batch is extremely low: <(0.05)n-, where n=# of samples, therefore the probability is <1.5×10−1041. Probability of not detecting non-conforming tablets resulting from a short term event (≧3 minutes) is as follows: 1 tablet (3 min event)→<0.05 (probability of detection >0.95); 2 tablets (6 minute event)→<0.0025 (probability of detection >0.9975).) 
At the time the invention was filed, one of ordinary skill in the art would have been motivated to make this modification to the teachings of Vikström as taught by Borsje with the motivation of the reasons set forth above regarding claim 5.



As per Claim 13, Vikström teaches:  (Currently Amended) The method of claims 11, 
wherein the Probability of Acceptance (Pa) value is, or is derived from,.... (in at least [0065] step 302, the design space estimate module 104 sets the first range to a percentage (e.g., 75%) of the largest region of variability for each input factor. This can be a percentage variation from the estimated optimal value of each input factor. With respect to step 304, the design space estimate module 104 performs Monte Carlo simulations with a number of samples specified by the user (e.g., a setting stored in the database 110).) 

Although implied, Vikström does not expressly disclose the following limitations, which however, are taught by Borsje,
wherein the Probability of Acceptance (Pa) value is, or is derived from, 
    PNG
    media_image1.png
    32
    52
    media_image1.png
    Greyscale
wherein: n = number of units tested and Psu = probability that a single unit will pass an acceptance criteria. (in at least [0100]  a high probability of detecting non-conforming material. For example, if model classification criterion is set at a minimum of 95% confidence and 800 tablets are tested during batch manufacture, 40 hour run with a sampling rate of 1 tablet every 3 minutes equals 800 tablets. Then, probability of passing a non-conforming batch is extremely low: <(0.05)n-, where n=# of samples, therefore the probability is <1.5×10−1041. Probability of not detecting non-conforming tablets resulting from a short term event (≧3 minutes) is as follows: 1 tablet (3 min event)→<0.05 (probability of detection >0.95); 2 tablets (6 minute event)→<0.0025 (probability of detection >0.9975).) 

At the time the invention was filed, one of ordinary skill in the art would have been motivated to make this modification to the teachings of Vikström as taught by Borsje with the motivation of the reasons set forth above regarding claim 5.













Conclusion
Relevant prior art not relied upon:
Adriaansen, US20160199426A1, This disclosure provides pharmaceutical adenovirus formulations, in particular, liquid pharmaceutical formulations comprising adenoviruses.

Chew, US20150346705A1, A software and hardware implemented solution that enables manufacturing organizations to manage knowledge, manage information, comply with regulations, and operate regulated manufacturing in a more efficient and technically innovative way.

Stephenson, US20100082121A1, The present invention provides novel techniques for validating laboratory data values for properties of interest of products produced by a process system. In particular, samples of the product may be sent to a laboratory testing facility, where laboratory testing procedures may be used to obtain the laboratory data values for the property of interest. The laboratory data values may be sent to a control system which includes a laboratory data validation module. The laboratory data validation module may be capable of validating the laboratory data values of the property of interest by comparing the laboratory data values of the property of interest with predicted values generated by a model. The model may be created using inputs such as laboratory and measured data values of the property of interest as well as laboratory and measured data values of other properties of the product. In particular, the laboratory data validation module may, in certain embodiments, include a laboratory data validation model, which may aid the validation of the laboratory data values of the property of interest.

 Botvinick, US20120158610A1, Methods of monitoring Propofol through a supply chain are disclosed herein. Consequently, the methods perform authentication of propofol as it is transported through the supply chain to the end user whereby propofol manufacturers and distributors can achieve data and product integrity and ultimately minimize cost.

Stone, US20160274561A1, A method of controlling a manufacturing process having a machine to form a material in to a component. The method comprises the steps of establishing an initial set of operating parameters for the machine, producing an initial component from the machine, inspecting the component to determine its acceptability relative to a desired component, determining a variation in the operating parameters to improve the acceptability of the component, effecting changes in the operating parameters and inspecting subsequent components to determine their acceptability.

Prest, US20140007985A1, Disclosed is a method of controlling the production of a bulk-solidifying amorphous alloy by providing a set point control system, run in conjunction with a continuous smart feedback process control system that continuously monitors the processing conditions during manufacture, and continuously updates the smart feedback control system thereby enabling the control system to learn as the process is running.

Cholayudth, Establishing Acceptance Limits for Probability of Passing Multiple Stage Tests in Process Validation, 2009

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



/PO HAN MAX LEE/
Examiner, Art Unit 3623

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623